 



Exhibit 10.11

BARNES & NOBLE, INC.

122 Fifth Avenue

New York, New York 10011



  As of February 18, 2002

Mr. Mitchell S. Klipper
3 Clearmeadow Lane
Woodbury, New York 11797

Dear Mr. Klipper:

         This letter agreement is intended to set forth our mutual understanding
regarding your employment as Chief Operating Officer of Barnes & Noble, Inc.
(the “Company”). Accordingly, we are pleased to agree as follows:

         1.   Employment; Duties.   You agree to be Chief Operating Officer of
the Company for the term of this Agreement. In this capacity you shall perform
such duties and have such responsibilities as are typically associated with the
office of Chief Operating Officer, including such duties and responsibilities as
are prescribed by the Board of Directors of the Company (the “Board”) consistent
with the office of Chief Operating Officer. While you are the Company’s
employee, you agree to devote your full business time and attention to the
performance of your duties and responsibilities hereunder.

         2.   Term.   (a)   Unless terminated earlier in accordance with the
provisions set forth below, the term of this Agreement will be for a period
beginning on the date hereof and ending on the third anniversary of the date
hereof. At the expiration (but not earlier termination) of the term (including
any renewal term), the term of this Agreement shall automatically renew for an
additional period of one year, unless either party has given the other party
written notice of non-renewal at least one year prior to such renewal.

                  (b)   This Agreement shall terminate upon your death and may
be terminated by the Company by written notice to you following your Disability
(as defined below). This Agreement may also be terminated by the Company for
Cause (as defined below) upon written notice to you. This Agreement may also be
terminated by you for Good Cause (as defined below) upon written notice to the
Company.

                  (c)   For purposes of this Agreement:



           (i)   “Cause” shall mean (A) your final conviction of a felony
impacting on the performance of your duties or involving a crime of moral
turpitude, or (B) misappropriation or embezzlement in the performance of your
duties as an employee of the Company, or (C) willfully engaging in conduct
materially injurious to the Company and in violation of your obligations under
this Agreement, which violation

 



--------------------------------------------------------------------------------



 





  continues for at least 30 days after written notice thereof from the Company
to you specifying such violation in reasonable detail.



           (ii)   “Disability” shall mean a written determination by a physician
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties of Chief Operating Officer
under this Agreement and that such disability can reasonably be expected to
continue for a period of six consecutive months or for shorter periods
aggregating 180 days in any 12-month period.

         3.   Compensation.

                  3.1.   Salary.   The Company will pay you, for all services
you perform hereunder, an annual salary of $600,000, or such higher amount as
the Compensation Committee of the Board (the “Compensation Committee”) may
determine, payable in accordance with the Company’s payroll schedule applicable
to executive officers of the Company.

                  3.2.   Bonus Compensation.   In addition to your
above-mentioned salary, we will pay you, within 90 days following the end of
each fiscal year of the Company during the term of your employment, annual bonus
compensation in an amount determined in accordance with the Company’s
Supplemental Compensation Plan. We agree that for the entire term hereof, you
shall be entitled to participate in that plan.

                  3.3.   Employee Benefits.   During the term of your
employment, you will participate in and receive any benefits to which you are
entitled under employee benefit plans which the Company provides for all
employees, as well as all benefits which the Company provides, or may at any
time in the future provide, for its executive officers.

                  3.4.   Expenses; Car Allowance.   During the term of your
employment, we will: (a) pay you a car allowance per month of $1,500, or such
higher amount as may be determined by the Compensation Committee; and
(b) reimburse you for all expenses incurred by you in the performance of your
duties and responsibilities under this Agreement, including, without limitation,
entertainment and travel expenses, in accordance with the policies and
procedures established by the Compensation Committee.

                  3.5.   Life and Disability Insurance.   In addition to the
foregoing, we will obtain in your name a life insurance policy providing for a
death benefit of $1,000,000 payable to any beneficiary or beneficiaries named by
you, and a disability insurance policy providing for monthly payments to you of
at least $12,800 during the period of any disability until the earlier of your
attaining age 65 or death. During the term of your employment, we will pay all
premiums due on such policies.

                  3.6.   Severance.   In the event of the expiration or
termination of the term of your employment (other than for Cause, your death or
Disability, or your voluntary termination of your employment, whether through
resignation, non-renewal or otherwise), we will pay you a lump sum, within
30 days following such expiration or termination, equal to (a) the sum of
(i) your then annual salary, (ii) your annual bonus for the then most recently
completed fiscal year of the Company, and (iii) the then aggregate annual dollar
amount of the

2



--------------------------------------------------------------------------------



 



payments made or to be made by the Company for purposes of providing you with
the benefits set forth in paragraphs 3.3 through 3.5 above, multiplied by (b)
the greater of (i) two or (ii) the number of months remaining in the term of
this Agreement divided by 12. You shall be under no duty to mitigate damages and
the amount paid to you under this paragraph 3.6 shall not be diminished in any
way by your earnings or income from any other sources.

                  3.7.   Stock Options.   Effective as of the date hereof, you
shall be granted stock options to purchase 275,000 shares of common stock of the
Company at an exercise price of $29.50 per share. Between the date hereof and
the earliest date hereafter that the stockholders of the Company adopt a new
stock option plan or increase the number of shares issuable under options
granted under any of the Company’s existing stock option plans (the “New Plan
Date”), you may be granted additional stock options to purchase shares of common
stock of the Company at an exercise price of not more than $29.50 per share.
Effective as of the New Plan Date, you shall be granted stock options to
purchase that number of shares of common stock of the Company which, when added
to all other grants to you under this Section 3.7, equals 800,000 shares, at an
exercise price of not more than $29.50 per share unless you otherwise agree;
provided, however, that the maximum number of shares for which you will be
granted options to purchase in any calendar year shall not exceed 700,000, and
any options which would otherwise have been granted to you but for such
limitation shall be granted to you in the next calendar year. All options
granted to you under this Section 3.7 shall expire on the earlier of (a) the
tenth anniversary of the date hereof and (b) one year after the expiration or
earlier termination (other than for Cause) of the term of your employment,
unless otherwise extended by the Compensation Committee. Such options shall vest
and be exercisable in equal one-fourth increments on the first through fourth
anniversaries of the date hereof, respectively. Notwithstanding the foregoing,
all such options shall vest and be immediately exercisable in full upon a Change
of Control (as defined below) or upon the earlier expiration or termination of
this Agreement (unless such earlier termination is for Cause or results from
your voluntary termination of your employment).

                  3.8.   Change of Control Payments.   (a)   If at any time
during the term of this Agreement there is a Change of Control and (i) your
employment is terminated by the Company for any reason (other than for Cause) or
(ii) you voluntarily terminate your employment for Good Cause, in either case
within the greater of two years following the Change of Control or the remaining
term of this Agreement, the Company shall pay to you the following amount:
(A) the sum of (x) your then annual salary, (y) your then most recent annual
bonus, and (z) the then aggregate annual dollar amount of the payments made or
to be made by the Company for purposes of providing you with the benefits set
forth in paragraphs 3.3 through 3.6 above, multiplied by (B) the greater of
(x) three or (y) the number of months remaining in the term of this Agreement
divided by 12; provided that the maximum amount payable pursuant to this
Section 3.8 shall be the maximum amount payable to the Executive without
triggering an excise tax under Section 280G of the Internal Revenue Code of
1986, as amended, or any successor provision thereto. The amount due under this
Section 3.8 shall be paid to you in one lump sum within 30 days after the date
your employment terminates. Subject to the Section 280G limitation referred to
above, to the extent that you are not fully vested in any retirement benefits
from any pension, profit-sharing or other retirement plan or program maintained
by the Company, the Company shall pay directly to you the difference between the
amounts which would have been paid to you had you been fully vested on the date
that your employment

3



--------------------------------------------------------------------------------



 



terminates and the amounts actually paid or payable to you pursuant to such
plans or programs. The amounts payable to you under this Section 3.8 shall be in
lieu of any amounts payable to you under Section 3.6 above.

                  (b)   As used herein, “Change of Control” shall mean the
occurrence of one or more of the following events:



           (i)   after the date hereof, any person, entity or “group” as
identified in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934 (the “1934 Act”), other than you or any of your affiliates or Leonard
Riggio or any of his heirs or affiliates, becomes a beneficial owner (as such
term is defined in Rule 13d-3 under the 1934 Act) directly or indirectly of
securities representing 40% or more of the total number of votes that may be
cast for the election of directors of the Company; or



           (ii)   within two years after a merger, consolidation, liquidation or
sale of assets involving the Company, or a contested election of a Company
director, or any combination of the foregoing, the individuals who were
directors of the Company immediately prior thereto shall cease to constitute a
majority of the Board; or



           (iii)   within two years after a tender offer or exchange offer for
voting securities of the Company, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board.

                  (c)   As used herein, “Good Cause” shall mean the occurrence
of one or more of the following events within two years after a Change of
Control:



           (i)   there shall have been a material modification of your duties,
title or direct reports;



           (ii)   there shall have been a material reduction in the compensation
and benefits you receive from the Company; or



           (iii)   the principal executive offices of the Company shall be
relocated to a location outside of the New York City metropolitan area.

         4.   Non-Competition.

                  4.1.   Covenant.   You agree that so long as you are employed
by the Company and for a period of two years thereafter, you will not directly
or indirectly, either as principal, agent, stockholder, employee or in any other
capacity, engage in or have a financial interest in any business that is
competitive with the businesses operated by the Company or any of its
subsidiaries. The foregoing provision shall cease to apply after: (i) you
voluntary terminate your employment for Good Cause within two years following a
Change of Control; or (ii) your employment terminates involuntarily, other than
for Cause prior to a Change of Control.

                  4.2.   Ownership of Other Securities.   Nothing in paragraph
4.1 shall be construed as denying you the right to own securities of any
corporation listed on a national

4



--------------------------------------------------------------------------------



 



securities exchange or quoted in the NASDAQ System to the extent of an aggregate
of 5% of the outstanding shares of such securities.

                  4.3.   Reasonableness.   You acknowledge that the foregoing
limitations are reasonable and properly required by the Company and that in the
event that any such limitations are found to be unreasonable by a court of
competent jurisdiction, you will submit to the reduction of such limitations as
the court shall find reasonable.

                  4.4.   Severability.   If any of the restrictions in paragraph
4.1 should for any reason whatsoever be declared invalid by a court of competent
jurisdiction, the validity or enforceability of the remainder of this Agreement
will not be adversely affected thereby.

                  4.5.   Equitable Relief.   You acknowledge that your services
to the Company are of a unique character which give them a special value to the
Company. You further recognize that any violation of the restrictions in
paragraph 4.1 may give rise to losses or damages for which the Company cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to the Company. Accordingly, you
agree that, in addition to any other remedy which the Company may have at law or
in equity, the Company shall be entitled to injunctive relief to restrain any
violation by you of the restrictions in paragraph 4.1.

         5.   Indemnification.   You shall be indemnified by the Company, as an
officer and director of the Company and its affiliates, against all actions,
suits, claims, legal proceedings and the like to the fullest extent permitted by
law, including advancement of expenses, partial indemnification, indemnification
following the termination of this Agreement, indemnification of your estate and
similar matters.

         6.   Miscellaneous.

                  6.1.   Entire Agreement.   This Agreement constitutes the
entire agreement between you and the Company with respect to the terms and
conditions of your employment by the Company and supersedes all prior
agreements, understandings and arrangements, oral or written, between you and
the Company with respect to the subject matter hereof.

                  6.2.   Binding Effect; Benefits.   This Agreement shall inure
to the benefit of and shall be binding upon you and the Company and our
respective heirs, legal representatives, successors and assigns.

                  6.3.   Amendments and Waivers.   This Agreement may not be
amended or modified except by an instrument or instruments in writing signed by
the party against whom enforcement of any such modification or amendment is
sought. Either party may, by an instrument in writing, waive compliance by the
other party with any term or provision of this Agreement to be performed or
complied with by such other party.

                  6.4.   Assignment.   Neither this Agreement nor any rights or
obligations which either party may have by reason of this Agreement shall be
assignable by either party without the prior written consent of the other party.

5



--------------------------------------------------------------------------------



 



                  6.5.   Litigation Expenses.   The Company will pay any actual
expenses for reasonable attorneys’ fees and disbursements incurred by you, or
your personal representative, in seeking to obtain or enforce any right or
benefit under this Agreement, if you or your representative is the prevailing
party.

                  6.6.   No Mitigation.   In the event of termination of this
Agreement by you as a result of the breach by the Company of any of its
obligations hereunder, or in the event of the termination of your employment by
the Company in breach of this Agreement, you shall not be required to seek other
employment in order to mitigate damages hereunder.

                  6.7.   Notices.   Any notice which may or must be given under
this Agreement shall be in writing and shall be personally delivered or sent by
certified or registered mail, postage prepaid, or reputable overnight courier,
addressed to you or the Company, as the case may be, at the address set forth on
the first page hereof, or to such other address as you or the Company, as the
case may be, may designate in writing in accordance with the provisions of this
paragraph.

                  6.8.   Section and Other Headings.   The section and other
headings contained in this Agreement are for reference purposes only and are not
deemed to be a part of this Agreement or to affect the meaning and
interpretation of this Agreement.

                  6.9.   Governing Law.   This Agreement shall be construed
(both as to validity and performance) and enforced in accordance with and
governed by the laws of the State of New York applicable to agreements made and
to be performed wholly within the State of New York.

                  6.10.   Survival of Rights and Obligations.   All rights and
obligations of you and the Company arising during the term of this Agreement
shall continue to have full force and effect after the termination of this
Agreement unless otherwise provided herein.

         If the foregoing accurately reflects our agreement, kindly sign and
return to us the enclosed duplicate copy of this letter.

              Very truly yours,     BARNES & NOBLE, INC.               By:  
/s/Maureen O’Connell        

--------------------------------------------------------------------------------

        Name:  Maureen O’Connell
Title:    Chief Financial Officer

      ACCEPTED AND AGREED TO:           /s/Mitchell S. Klipper

--------------------------------------------------------------------------------

Mitchell S. Klipper    

6